 


109 HRES 833 EH: Expressing the sense of the House of Representatives with regard to the importance of National Women’s Health Week, which promotes awareness of diseases that affect women and which encourages women to take preventive measures to ensure good health.
U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 833 
In the House of Representatives, U. S., 
 
June 6, 2006 
 
RESOLUTION 
Expressing the sense of the House of Representatives with regard to the importance of National Women’s Health Week, which promotes awareness of diseases that affect women and which encourages women to take preventive measures to ensure good health. 
 
 
Whereas women of all backgrounds have the power to greatly reduce their risk of common diseases through preventive measures such as a healthy lifestyle and frequent medical screenings;  
Whereas significant disparities exist in the prevalence of disease among women of different backgrounds, including women with disabilities, African American women, Asian/Pacific Islander women, Latinas, and American Indian/Alaska Native women;  
Whereas since healthy habits should begin at a young age, and preventive care saves Federal dollars designated to health care, it is important to raise awareness among women and girls of key female health issues;  
Whereas National Women’s Health Week begins on Mother’s Day annually and celebrates the efforts of national and community organizations working with partners and volunteers to improve awareness of key women’s health issues; and  
Whereas in 2006, the week of May 14 through May 20, is dedicated as the National Women’s Health Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of preventing diseases that commonly affect women;  
(2)calls on the people of the United States to use National Women’s Health Week as an opportunity to learn about health issues that face women;  
(3)calls on the women of the United States to observe National Women’s Check-Up Day by receiving preventive screenings from their health care providers; and  
(4)recognizes the importance of programs that provide research and collect data on common diseases in women.  
 
Karen L. HaasClerk. 
